DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first sensor (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Title
The following title is suggested: Direct Current Electric Circuit Interrupting Switch Assembly with an Actuator.

Abstract
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


Specification
The disclosure is objected to because of the following informalities: par. 0025 is ungrammatical and unclear - see 112 rejection below.  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 objected to because of the following informalities:  
Claim 1 should be amended to recite: “A direct current electric circuit interrupting switch assembly for establishing an electric connection, the assembly comprising:” so that it is clear that the structure of the assembly follows, and not the structure of the electric connection.
Claim 1 recites “secondary position” instead of “second position”.
Claim 1 recites clauses (at the end of the claim) beginning with “and wherein in the case…”, which therefore recite optional claim limitations (directed to a plurality of parallel fuses, a plurality of electromagnetic switches). Examiner suggests removing these clauses form independent claim 1 and rewriting them as separate dependent claims.
Claim 5 should be amended to depend from claim 2 instead of claim 1, since it references “said at least one external sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites: “wherein said interrupting member is a mechanically interruptible and from its initial position to its second position displaceable section of the second branch of the primary electric conductor.”
It is unclear precisely what claim 3 is attempting to claim due to the ungrammatical language. See also par. 0025 of the specification.

Allowable Subject Matter
Claims 1-2 and 4-5 allowed (subject to correction of above informalities).
The following is an examiner’s statement of reasons for allowance:
As to claims 1-2 and 4-5, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“wherein the primary electric conductor of the switch assembly comprises two branches, which are in parallel connected with each other, and the first branch includes an electric fuse with a melting member and the second branch includes a pyroswitch with an interrupting 
wherein said pyroswitch comprises such interrupting member, which is within said pyroswitch displaceable from its a first position, in which by means of it said second branch of the primary electric conductor is uninterrupted and in which said interrupting member is held at a sufficient distance apart from the secondary electric conductor, into its a second position, in which the electric circuit throughout the second branch of the primary electric conductor is interrupted and the interrupting member is held in an electric conductive contact with the secondary conductor of the switch assembly: 
wherein said actuator is via said interrupting member connectable with the secondary conductor of the switch assembly and comprises: 
- an electric initiating component suitable for initiation of explosive chemical reaction of at least one chemical reactant contained therein by means of an electrical impulse; 
- a pushing member, which is during said chemical reaction of said reactant upon activation of said initiating component displaceable in a direction towards the interrupting member in order to assure displacement of said interrupting member from its initial position in contact with the primary conductor and apart from the secondary conductor into its secondary position in contact with the secondary conductor; and 

The prior art (see attached PTO-892) discloses conventional circuit interrupting switch assemblies.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835